Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jason Gordon Grant Castor, Appellant                 Appeal from the 6th District Court of
                                                     Lamar County, Texas (Tr. Ct. No. 28396).
No. 06-20-00006-CR        v.                         Memorandum Opinion delivered by Justice
                                                     Stevens, Chief Justice Morriss and Justice
The State of Texas                                   Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the judgment to show that Castor’s fine is
$10,000.00 and his court costs are $390.00. As modified, we affirm the trial court’s judgment.
       We note that the appellant, Jason Gordon Grant Castor, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST19, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk